DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on October 22, 2021 have been entered. 
Claims 1, 19, and 20 have been amended. 

Response to Arguments
Applicant’s arguments filed on October 22, 2021 have been considered but are moot in view of the new grounds in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 4, 7-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Pub. No. US 2017/0168783); in view of  Karnik et al. (Pub. No. US 2006/0041665), hereinafter Karnik.
               
Claim 1. 	Liu discloses a system comprising: 
		a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations (Parag. [0003]; (The art teaches a system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions)) comprising: 
		presenting a user interface on a display screen of a client computing device (Parag. [0027-0028], Parag. [0043], and Fig. 1A; (The art teaches that a client device can provide access to the scripting language runtime (via scripting business logic application 106), which may be provided by enterprise software application and/or SaaS Enterprise Resource Planning system, each executing at one or more server devices. The software developer can interact with graphical elements and development elements in application 106 and system 102 and application 108 can provide resources for developing business logic in a scripting language. The scripting language can allow a software developer to generate scripts to access and control one or more software applications and services)); 
		receiving user input via the user interface, the user input including an identifier for extension (Abstract, Parag. [0023], Parag. [0027-0028], Parag. [0043], Parag. [0053-0056], and Fig. 1; (The art teaches that the SaaS delivery model for ERP software can be configured to host services (e.g., ERP software application interactions and related services) on one or more vendor or business partner servers. Using SaaS ERP software ensures that customers, business partners, and vendors can quickly modify business logic functionality without disrupting existing software functionality. The client device 104 (e.g., a software developer) can access a scripting language runtime (via scripting business logic application 106) to begin generating code portions (i.e., , the extension being used to indicate one or more additional processes, wherein each process includes at least one hook associated with a service (Parag. [0003-0004] and Parag. [0007]; (The art teaches that generating, by a processor, a plurality of business process patterns representing business logic (i.e., hook) associated with one or more of a plurality of business objects, obtaining a plurality of code portions that correspond to one or more of the plurality of business process patterns; defining at least one extension point for each business process pattern in which each extension point represents an interface, within the business logic, in which to insert one or more of the plurality of code portions into processor-compiled architecture in a software application. The system may include a scripting engine configured to cause at least one processor to generate a plurality of scripts for executing business logic associated with at least one software service)); 
		storing the extension identifier in a configuration file stored in the memory (Abstract and Parag. [0003]; (The art teaches that the plurality of code portions being coded in a scripting language and stored in a script repository, defining at least one extension point for each business process pattern)); 
		receiving, from the client computing device over a network, a request to perform the service; retrieving the configuration file stored in the memory (Parag. [0003] and Parag. [0032]; (The art teaches that the SaaS ERP system includes a business logic analyzer, a scripting engine, an extension point generator, a garbage collector, and a virtual stack. The business logic analyzer may be configured to obtain and parse executable code to define one or more generic processes that pertain to software services. For example, obtaining and parsing one or more of ; 
		dentifying a plurality of nodes within the configuration file, each respective node in the plurality of nodes comprising a respective set of parameters associated with the service (Parag. [0036-0037], Parag. [0052], Parag. [0065-0067], and Fig. 4; (The art teaches the scripting engine may determine portions of a service that include business logic to be carried out by processor-compiled architecture. In addition, the scripting engine may determine other portions of the service that include business logic to be carried out by scripted architecture. Once the service is analyzed for execution and organized for order of execution, the scripting engine may execute the service using a scripting language interface. The execution may include organizing the portions of the service and the other portions of the service. The execution may also include generating a function call to each portion of the service that includes business logic to be carried out by the processor-compiled architecture and generating a service call to the service by retrieving and executing at least one code portion from a script repository. The scripting engine may perform a search in a script repository to select a relevant scripts that correspond to at least one generic process called out in the business logic for the service. The scripting engine can then select two or more scripts to be executed based on the at least one generic process. The scripts may include one or more code portions that correspond to one or more business process patterns (i.e., that underlie the business logic) that may be associated an underlying business process (e.g., a sales order request). The art also teaches that the SaaS ERP system can search the script repository to find all proper code portions (e.g., scripts) to execute. For example, in OnCreate( ) an extension point 402 directed to a sales order of create process, the following steps may be performed.  (1) Find all code portions which begin with "RDR-OnCreate-Before .  . . " in the script repository. If any code portions are found, the system executes the code portions. Then, the C/C++ native code can be executed (or continue to be executed) at its OnCreate( ) code. The system can broaden the search to find code portions that begin with the name RDR-OnCreate-XX in the script repository and can execute any found code portions. i.e., it is known in computer science that a function consists of a list of parameters to the function enclosed in parentheses “()”)), wherein the plurality of nodes includes an object node identifying an object component used in performing the service, and the object component includes an update mapping node that includes parameters associated with a response to the request (Parag. [0063], Parag. [0066], Parag. [0078-0079], and Fig. 6; (The art teaches that if a journal entry were to be requested for generation a component identifier JDT-OnUpdate-XX( ) will be the called when Journal Entry function OnUpdate( ) is called in all locales.  In this example, an "ObjectType" may be defined with an abbreviation of the business object name such as "RDR" for a sales order or "JDT" for a Journal Entry. In another example, the art teaches in association to Fig. 6 tat the OnCreateXX code portion 602 can use the ATS answer to perform UpdateStockValue( ) code portion at route 618.  This can trigger the StockInterface code portion 604 to call an UpdateStock( ) code portion at route 620, which may call StockService function 608.  StockService function 608 includes C/C++ processor compiled code that can be carried out based on the scripts called at 610-618. The stock can be updated and the StockService function 608 can provide information at route 622 to the StockInterface code portion 604, which can relay the information to the OnCreateXX code portion 602 via route 624. i.e., it is known in computer science that a function consists of a list of parameters to the function enclosed in parentheses “()”));  
identifying, based on the parameters associated with the service, an extension associated with the service (Abstract and Parag. [0003]; (The art teaches that the plurality of code portions (i.e., including functions) being coded in a scripting language and stored in a script repository, defining at least one extension point for each business process pattern. i.e., it is known in computer science that a function consists of a list of parameters to the function enclosed in parentheses “()”));  
		identifying a customized process based on the extension (Parag. [0051-0052] and Fig. 2; (The art teaches that FIG. 2 is a block diagram of example architecture 200 of extension points. Architecture 200 can be used to generate add-in software for business logic. Add-in software can be used as a way to allow a number of different customers to customize and validate business processes without the activity of rewriting their software applications. In an example ERP application, flexible business logic can be scripted as add-in software.  One customer may indicate that the place of business is a mandatory field in a sales order. A different customer may indicate that the place of business is an optional field in a sales order. Each customer can generate a script to ensure that the field remains optional or remains mandatory.  ; 
		determining whether the customized process is to be executed before performing the service or after performing the service (Parag. [0005], Parag. [0052-0056]; (The art teaches that the scripts may include one or more code portions that correspond to one or more business process patterns (i.e., that underlie the business logic) that may be associated an underlying business process (e.g., a sales order request). The code portions may be coded in a scripting language and stored in the script repository. However, some business logic may remain in the native language, as the architecture 200 can use an extension point 202 to enable core native logic 208 to execute. Similarly, the architecture 200 can instead use an extension point 204 to enable script 210 to execute. In general, code portions that are associated with extension points can be stored in the script repository. For each code portion, an extension point having a component identification format can be generated. The component identification indicates where and when a particular script (code portion) should be executed (e.g., called).  The art teaches that during execution of the business process and at each extension point, performing a search in the script repository to find a plurality of relevant code portions that correspond to a selected business process pattern and selecting two or more code portions to be executed based on the selected business process pattern. The art teaches that the component identification may take the following form: [ObjectType]-[BusinessFlow]-[Before|After]-[Localization], wherein [Before|After] represents an order for particular business logic being called and executed. For example, localization business logic and extensibility business logic may be executed before or after core business logic. See also Parag. [0065-0067] and Fig. 4)); 
performing the service using the extension (Parag. [0003-0004] and Parag. [0007]; (The art teaches that generating, by a processor, a plurality of business process patterns representing business logic associated with one or more of a plurality of business objects, obtaining a plurality of code portions that correspond to one or more of the plurality of business ; 2Application No. 16/380,914 Reply to Office Action Dated July 6, 2021 
performing the customized process based on the determination of whether the customized process is to be executed before performing the service or after performing the service (Parag. [0005], Parag. [0052-0056]; (The art teaches that the scripts may include one or more code portions that correspond to one or more business process patterns (i.e., that underlie the business logic) that may be associated an underlying business process (e.g., a sales order request). The code portions may be coded in a scripting language and stored in the script repository. However, some business logic may remain in the native language, as the architecture 200 can use an extension point 202 to enable core native logic 208 to execute. Similarly, the architecture 200 can instead use an extension point 204 to enable script 210 to execute. In general, code portions that are associated with extension points can be stored in the script repository. For each code portion, an extension point having a component identification format can be generated. The component identification indicates where and when a particular script (code portion) should be executed (e.g., called).  The art teaches that during execution of the business process and at each extension point, performing a search in the script repository to find a plurality of relevant code portions that correspond to a selected business process pattern and selecting two or more code portions to be executed based on the selected business process pattern. The art teaches that the component identification may take the following form: [ObjectType]-[BusinessFlow]-[Before|After]-[Localization], wherein [Before|After] represents an order for particular business logic being called and executed. For example, localization business logic and extensibility business logic may be executed before or after core business logic. See also Parag. [0065-0067] and Fig. 4)); 
		generating the response to the request to perform the service, wherein the response is formatted based on the parameters in the update mapping node (Parag. [0063], Parag. [0066], Parag. [0078-0079], and Fig. 6; (The art teaches that if a journal entry were to be requested for generation a component identifier JDT-OnUpdate-XX( ) will be the called when ; and 
		transmitting the response to the request to perform the service to the client computing device over the network (Parag. [0003] and Parag. [0059]; (The art teaches that a request to execute a service associated with the software application. The art teaches that a typical business flow may include completing user input, validating user input, persisting business object state in a repository, and updating related business objects. For example, a portion of business logic can be scripted to obtain a default address for a customer if a user does not input the address. Similar completion of user input can include calculating a total sales order amount based on a price, a quantity, a discount, a tax group, etc. Validation of user input can, for example include checking whether a customer exists, checking stock levels, checking credit, etc. Updating other related business objects can include recalculating stock values for products, updating customer balances, updating reporting procedures or shipping procedures, etc. i.e., users should receive back results from the software application)).
		Liu doesn’t explicitly disclose that extension point is a customized extension.
		However, Karnik disclose that extension point is a customized extension (Parag. [0021]; (The art teaches that the extension point is a mechanism to allow the functionality of the service to be customized based on the preferences of the service requester)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Liu to incorporate the teaching of Karnik. This  

Claim 2. 	Liu in view of Karnik discloses the system of claim 1, 
		Liu further discloses wherein the plurality of nodes includes a feature node identifying an application program interface (API) to be used in conjunction with performing the service (Parag. [0058] and Fig. 1; (The art teaches that in the application 108, the business logic 128 may prescribe how business objects interact with one another and may enforce the routes and the methods by which business object are accessed and updated. In a non-limiting example, the code portion I above details code for creating a sales order.  When a sales order is created (either through a user interface or by open API), the backend business logic typically includes validation of user input, completion of data, updating of order status, persisting the sales order to a database, and so on)).  


Claim 4. 	Liu in view of Karnik discloses the system of claim 1,  
Liu further discloses wherein the object component further includes a query node that includes information for performing a query for an attribute of the object component (Parag. [0042] and Parag. [0053]; (The art teaches that the enterprise software application shown here includes processor-compiled business logic and business objects. Both processor-compiled business logic and business objects can provide information as a service to system. In general, code portions that are associated with extension points can be stored in the script repository 127. For each code portion, an extension point having a component identification format can be generated. The component identification indicates where and when a particular script (code portion) should be executed (e.g., called). The component identification format may include a business object type, a business process pattern identifier, a logic layer identifier, and a local location identifier)).  

Claim 7. 	Liu in view of Karnik discloses the system of claim 4,  
Liu further discloses wherein the object component further includes a parameter node that includes parameters for performing the query for the attribute (Parag. [0042] and .  
 
Claim 8. 	Liu in view of Karnik discloses the system of claim 7,  
Liu further discloses wherein the memory further stores instructions for causing the system to: present a user interface on a display screen of the client computing device; receiving user input via the user interface (Parag. [0027-0028], Parag. [0043], and Fig. 1A; (The art teaches that a client device can provide access to the scripting language runtime (via scripting business logic application 106), which may be provided by enterprise software application and/or SaaS Enterprise Resource Planning system, each executing at one or more server devices. The software developer can interact with graphical elements and development elements in application 106 and system 102 and application 108 can provide resources for developing business logic in a scripting language. The scripting language can allow a software developer to generate scripts to access and control one or more software applications and services)), the user input including the parameters for performing the query; and storing the parameters for performing the query within the parameter node in the configuration file (Abstract, Parag. [0003], Parag. [0042] and Parag. [0053]; (The art teaches that the enterprise software application shown here includes processor-compiled business logic and business objects. Both processor-compiled business logic and business objects can provide information as a service to system. In general, code portions that are associated with extension points can be stored in the script repository 127. For each code portion, an extension point having a component identification format can be generated. The component identification indicates where and when a particular script (code portion) should be executed (e.g., called). The component identification .   

Claim 9. 	Liu in view of Karnik discloses the system of claim 4,  
Liu further discloses wherein the object component further includes a mapping node that includes parameters associated with the request to perform the service (Parag. [0063], Parag. [0066], Parag. [0078-0079], and Fig. 6; (The art teaches that if a journal entry were to be requested for generation a component identifier JDT-OnUpdate-XX( ) will be the called when Journal Entry function OnUpdate( ) is called in all locales.  In this example, an "ObjectType" may be defined with an abbreviation of the business object name such as "RDR" for a sales order or "JDT" for a Journal Entry. In another example, the art teaches in association to Fig. 6 tat the OnCreateXX code portion 602 can use the ATS answer to perform UpdateStockValue( ) code portion at route 618.  This can trigger the StockInterface code portion 604 to call an UpdateStock( ) code portion at route 620, which may call StockService function 608.  StockService function 608 includes C/C++ processor compiled code that can be carried out based on the scripts called at 610-618. The stock can be updated and the StockService function 608 can provide information at route 622 to the StockInterface code portion 604, which can relay the information to the OnCreateXX code portion 602 via route 624. i.e., it is known in computer science that a function consists of a list of parameters to the function enclosed in parentheses “()”)).  
 
Claim 11. 	Liu in view of Karnik discloses the system of claim 1,  
		Liu further discloses wherein the configuration file comprises an identifier for an object and validation parameters for the object, and wherein performing the service includes validating the object based on the validation parameters (Parag. [0062-0063]; (The art teaches that different business processes may have different business logic associated with such processes, but each business process includes a similar business flow, for example, autocomplete, validate, update, create, etc. In order to manage the business logic the business flow can be refined into a pattern that divides standard business flow into portions that each focus on a single task or related group of tasks.  For example, validate may focus on checking .  
 
Claim 12. 	Liu in view of Karnik discloses the system of claim 11,  
		Liu further discloses wherein the object is an account, and wherein the validation parameters include an account identifier and address information associated with the account (Parag. [0057-0059]; (The art teaches that When a sales order is created (either through a user interface or by open API), the backend business logic typically includes validation of user input, completion of data, updating of order status, persisting the sales order to a database, and so on. A typical business flow may include completing user input, validating user input, persisting business object state in a repository, and updating related business objects. For example, a portion of business logic can be scripted to obtain a default address for a customer if a user does not input the address. Similar completion of user input can include calculating a total sales order amount based on a price, a quantity, a discount, a tax group, etc. Validation of user input can, for example include checking whether a customer exists, checking stock levels, checking credit, etc. Updating other related business objects can include recalculating stock values for products, updating customer balances, updating reporting procedures or shipping procedures, etc. i.e., it is known in computer science that a function consists of a list of parameters to the function enclosed in parentheses “()”)).  

Claim 13. 	Liu in view of Karnik discloses the system of claim 12, 
Liu further discloses wherein the validation parameters include a mapping node that includes parameters associated with a request to validate the account (Parag. [0057-0059] and Parag. [0062-0063]; (The art teaches that validation of user input can, for example include checking whether a customer exists, checking stock levels, checking credit, etc. Updating other related business objects can include recalculating stock values for products, updating customer balances, updating reporting procedures or shipping procedures, etc. The art teaches that different business processes may have different business logic associated with such processes, but each business process includes a similar business flow, for example, autocomplete, validate, .  

Claim 14. 	Liu in view of Karnik discloses the system of claim 12, 
Liu further discloses wherein the validation parameters include an update mapping node that includes parameters associated with a response to the request to validate the account (Parag. [0057-0059]; (The art teaches that When a sales order is created (either through a user interface or by open API), the backend business logic typically includes validation of user input, completion of data, updating of order status, persisting the sales order to a database, and so on. A typical business flow may include completing user input, validating user input, persisting business object state in a repository, and updating related business objects. For example, a portion of business logic can be scripted to obtain a default address for a customer if a user does not input the address. Similar completion of user input can include calculating a total sales order amount based on a price, a quantity, a discount, a tax group, etc. Validation of user input can, for example include checking whether a customer exists, checking stock levels, checking credit, etc. Updating other related business objects can include recalculating stock values for products, updating customer balances, updating reporting procedures or shipping procedures, etc. i.e., it is known in computer science that a function consists of a list of parameters to the function enclosed in parentheses “()”)).  

Claim 15. 	Liu in view of Karnik discloses the system of claim 11,  
Liu further discloses wherein the memory further stores instructions for causing the system to: present a user interface on a display screen of the client computing device; receiving user input via the user interface (Parag. [0027-0028], Parag. [0043], and Fig. 1A; (The art teaches that a client device can provide access to the scripting language runtime (via scripting business logic application 106), which may be provided by enterprise software , the user input including the identifier for the object; generating the validation parameters for the object based on the object identifier; and storing the object identifier and the validation parameters for the object in the configuration file (Abstract, Parag. [0023], Parag. [0027-0028], Parag. [0043], Parag. [0053-0059], Parag. [0062-0063], and Fig. 1; (The art teaches that the SaaS delivery model for ERP software can be configured to host services (e.g., ERP software application interactions and related services) on one or more vendor or business partner servers. Using SaaS ERP software ensures that customers, business partners, and vendors can quickly modify business logic functionality without disrupting existing software functionality. The client device 104 (e.g., a software developer) can access a scripting language runtime (via scripting business logic application 106) to begin generating code portions (i.e., input) in a scripting language. The code portions can be used to replace existing compiled code for executing business logic in the SaaS ERP system 102. The plurality of code portions being coded in a scripting language and stored in a script repository, defining at least one extension point for each business process pattern. Each extension point may represent an interface, within the business logic, in which to insert one or more of the plurality of code portions into processor-compiled architecture in a software application. Code portions that are associated with extension points can be stored in the script repository. For each code portion, an extension point having a component identification format can be generated. The art teaches that validation of user input can, for example include checking whether a customer exists, checking stock levels, checking credit, etc. Updating other related business objects can include recalculating stock values for products, updating customer balances, updating reporting procedures or shipping procedures, etc. The art teaches that different business processes may have different business logic associated with such processes, but each business process includes a similar business flow, for example, autocomplete, validate, update, create, etc. In order to manage the business logic the business flow can be refined into a pattern that divides standard business flow into portions that each focus on a single task or related group of tasks.  For example, validate may focus on checking .   

Claim 17. 	Liu in view of Karnik discloses the system of claim 1,  
Liu further discloses wherein the memory further stores instructions for causing the system to: present the user interface on the display screen of the client computing device (Parag. [0027-0028], Parag. [0043], and Fig. 1A; (The art teaches that a client device can provide access to the scripting language runtime (via scripting business logic application 106), which may be provided by enterprise software application and/or SaaS Enterprise Resource Planning system, each executing at one or more server devices. The software developer can interact with graphical elements and development elements in application 106 and system 102 and application 108 can provide resources for developing business logic in a scripting language. The scripting language can allow a software developer to generate scripts to access and control one or more software applications and services)), in which the user interface includes an identifier for a hook associated with the service (Parag. [0003-0004] and Parag. [0007]; (The art teaches that generating, by a processor, a plurality of business process patterns representing business logic (i.e., hook) associated with one or more of a plurality of business objects, obtaining a plurality of code portions that correspond to one or more of the plurality of business process patterns; defining at least one extension point for each business process pattern in which each extension point represents an interface, within the business logic, in which to insert one or more of the plurality of code portions into processor-compiled architecture in a software application. The system may include a scripting engine configured to cause at least one processor to generate a plurality of scripts for executing business logic associated with at least one software service)); receive additional user input via the user interface, the additional user input including a definition for the extension; and store the definition for the extension in the configuration file (Abstract, Parag. [0023], Parag. [0027-0028], Parag. [0043], Parag. [0053-0056], and Fig. 1; (The art teaches that the SaaS delivery model for ERP software can be configured to host services (e.g., ERP software application interactions and related services) on one or more vendor or business partner servers. Using SaaS ERP software ensures that customers, business partners, .   
		Liu doesn’t explicitly disclose that extension point is a customized extension.
		However, Karnik disclose that extension point is a customized extension (Parag. [0021]; (The art teaches that the extension point is a mechanism to allow the functionality of the service to be customized based on the preferences of the service requester)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Liu to incorporate the teaching of Karnik. This would be convenient to allow extensibility at run-time in a dynamic fashion, without affecting other requesters of the web-service (Parag. [0013]).

Claim 18. 	Liu in view of Karnik discloses the system of claim 1,  
		Liu further discloses wherein performing the service includes: executing a first process associated with the service; and executing a second process associated with the extension (Parag. [0037] and Parag. [0048]; (The art teaches that the scripting engine 114 is also configured to perform a number of processes during execution of a particular service. For example, if the scripting engine 114 executes a service request and encounters an extension point, the scripting engine 114 may perform a search in a script repository (e.g., script repository 127) to select a relevant scripts that correspond to at least one generic process called out in the .  
		Liu doesn’t explicitly disclose that extension point is a customized extension.
		However, Karnik disclose that extension point is a customized extension (Parag. [0021]; (The art teaches that the extension point is a mechanism to allow the functionality of the service to be customized based on the preferences of the service requester)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Liu to incorporate the teaching of Karnik. This would be convenient to allow extensibility at run-time in a dynamic fashion, without affecting other requesters of the web-service (Parag. [0013]).

Claim 19. 	Liu discloses a method comprising: 
presenting a user interface on a display screen of a client computing device (Parag. [0027-0028], Parag. [0043], and Fig. 1A; (The art teaches that a client device can provide access to the scripting language runtime (via scripting business logic application 106), which may be provided by enterprise software application and/or SaaS Enterprise Resource Planning system, each executing at one or more server devices. The software developer can interact with graphical elements and development elements in application 106 and system 102 and application 108 can provide resources for developing business logic in a scripting language. The scripting language can allow a software developer to generate scripts to access and control one or more software applications and services)); 
receiving user input via the user interface, the user input including an identifier for a extension of a computer service (Abstract, Parag. [0023], Parag. [0027-0028], Parag. [0043], Parag. [0053-0056], and Fig. 1; (The art teaches that the SaaS delivery model for ERP software , the extension being used to indicate one or more additional processes, wherein each process includes at least one hook associated with a service (Parag. [0003-0004] and Parag. [0007]; (The art teaches that generating, by a processor, a plurality of business process patterns representing business logic (i.e., hook) associated with one or more of a plurality of business objects, obtaining a plurality of code portions that correspond to one or more of the plurality of business process patterns; defining at least one extension point for each business process pattern in which each extension point represents an interface, within the business logic, in which to insert one or more of the plurality of code portions into processor-compiled architecture in a software application. The system may include a scripting engine configured to cause at least one processor to generate a plurality of scripts for executing business logic associated with at least one software service)); 5Application No. 16/380,914 Reply to Office Action Dated July 6, 2021 
storing the extension identifier in a configuration file stored in memory coupled to a computer system (Abstract and Parag. [0003]; (The art teaches that the plurality of code portions being coded in a scripting language and stored in a script repository, defining at least one extension point for each business process pattern)); 
receiving, by the computer system from the client computing device over a network, a request to perform the service; retrieving, by the computer system, the configuration file stored in memory coupled to the computer system (Parag. [0003] and Parag. [0032]; (The art teaches that the SaaS ERP system includes a business logic analyzer, a scripting engine, an extension point generator, a garbage collector, and a virtual stack. The business logic analyzer may be configured to obtain and parse executable code to define one or more generic processes that pertain to software services. For example, obtaining and parsing one or more of the scripts includes retrieving at least one code portion from a script repository. The scripts may be obtained based at least on a localization (i.e., different language, regional preferences, and technical requirements of a target market) corresponding to a service request associated with the service)); 
identifying, by the computer system, a plurality of nodes within the configuration file, each respective node in the plurality of nodes comprising a respective set of parameters associated with the service (Parag. [0036-0037], Parag. [0052], Parag. [0065-0067], and Fig. 4; (The art teaches the scripting engine may determine portions of a service that include business logic to be carried out by processor-compiled architecture. In addition, the scripting engine may determine other portions of the service that include business logic to be carried out by scripted architecture. Once the service is analyzed for execution and organized for order of execution, the scripting engine may execute the service using a scripting language interface. The execution may include organizing the portions of the service and the other portions of the service. The execution may also include generating a function call to each portion of the service that includes business logic to be carried out by the processor-compiled architecture and generating a service call to the service by retrieving and executing at least one code portion from a script repository. The scripting engine may perform a search in a script repository to select a relevant scripts that correspond to at least one generic process called out in the business logic for the service. The scripting engine can then select two or more scripts to be executed based on the at least one generic process. The scripts may include one or more code portions that correspond to one or more business process patterns (i.e., that underlie the business logic) that may be associated an underlying business process (e.g., a sales order request). The art also teaches that the SaaS ERP system can search the script repository to find all proper code portions (e.g., scripts) to execute. For example, in OnCreate( ) an extension point 402 directed to a sales order of create process, the following steps may be performed.  (1) Find all code portions which begin with "RDR-, wherein the plurality of nodes includes an object node identifying an object component used in performing the service, and the object component includes an update mapping node that includes parameters associated with a response to the request (Parag. [0063], Parag. [0066], Parag. [0078-0079], and Fig. 6; (The art teaches that if a journal entry were to be requested for generation a component identifier JDT-OnUpdate-XX( ) will be the called when Journal Entry function OnUpdate( ) is called in all locales.  In this example, an "ObjectType" may be defined with an abbreviation of the business object name such as "RDR" for a sales order or "JDT" for a Journal Entry. In another example, the art teaches in association to Fig. 6 tat the OnCreateXX code portion 602 can use the ATS answer to perform UpdateStockValue( ) code portion at route 618.  This can trigger the StockInterface code portion 604 to call an UpdateStock( ) code portion at route 620, which may call StockService function 608.  StockService function 608 includes C/C++ processor compiled code that can be carried out based on the scripts called at 610-618. The stock can be updated and the StockService function 608 can provide information at route 622 to the StockInterface code portion 604, which can relay the information to the OnCreateXX code portion 602 via route 624. i.e., it is known in computer science that a function consists of a list of parameters to the function enclosed in parentheses “()”));   
identifying, by the computer system and based on the parameters associated with the service, an extension of a computer service which is associated with the service (Abstract and Parag. [0003]; (The art teaches that the plurality of code portions (i.e., including functions) being coded in a scripting language and stored in a script repository, defining at least one extension point for each business process pattern. i.e., it is known in computer science that a function consists of a list of parameters to the function enclosed in parentheses “()”)); 
performing the service, by the computer system, using the extension (Parag. [0003-0004] and Parag. [0007]; (The art teaches that generating, by a processor, a plurality of business process patterns representing business logic associated with one or more of a plurality of ; 
generating, by the computer system, the response to the request to perform the service, wherein the response is formatted based on the parameters in the update mapping node (Parag. [0063], Parag. [0066], Parag. [0078-0079], and Fig. 6; (The art teaches that if a journal entry were to be requested for generation a component identifier JDT-OnUpdate-XX( ) will be the called when Journal Entry function OnUpdate( ) is called in all locales.  In this example, an "ObjectType" may be defined with an abbreviation of the business object name such as "RDR" for a sales order or "JDT" for a Journal Entry. In another example, the art teaches in association to Fig. 6 tat the OnCreateXX code portion 602 can use the ATS answer to perform UpdateStockValue( ) code portion at route 618.  This can trigger the StockInterface code portion 604 to call an UpdateStock( ) code portion at route 620, which may call StockService function 608.  StockService function 608 includes C/C++ processor compiled code that can be carried out based on the scripts called at 610-618. The stock can be updated and the StockService function 608 can provide information at route 622 to the StockInterface code portion 604, which can relay the information to the OnCreateXX code portion 602 via route 624. i.e., it is known in computer science that a function consists of a list of parameters to the function enclosed in parentheses “()”)); and 
		transmitting, by the computer system, the response to the request to perform the service to the client computing device over the network (Parag. [0003] and Parag. [0059]; (The art teaches that a request to execute a service associated with the software application. The art teaches that a typical business flow may include completing user input, validating user input, persisting business object state in a repository, and updating related business objects. For example, a portion of business logic can be scripted to obtain a default address for a customer if a user does not input the address. Similar completion of user input can include calculating a total sales order amount based on a price, a quantity, a discount, a tax group, etc. Validation of user .
		Liu doesn’t explicitly disclose that extension point is a customized extension.
		However, Karnik disclose that extension point is a customized extension (Parag. [0021]; (The art teaches that the extension point is a mechanism to allow the functionality of the service to be customized based on the preferences of the service requester)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Liu to incorporate the teaching of Karnik. This would be convenient to allow extensibility at run-time in a dynamic fashion, without affecting other requesters of the web-service (Parag. [0013])..  


Claim 20. 	Liu discloses a non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations (Parag. [0003]; (The art teaches a system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions)) comprising: 
presenting a user interface on a display screen of a client computing device (Parag. [0027-0028], Parag. [0043], and Fig. 1A; (The art teaches that a client device can provide access to the scripting language runtime (via scripting business logic application 106), which may be provided by enterprise software application and/or SaaS Enterprise Resource Planning system, each executing at one or more server devices. The software developer can interact with graphical elements and development elements in application 106 and system 102 and application 108 can provide resources for developing business logic in a scripting language. The scripting language can allow a software developer to generate scripts to access and control one or more software applications and services)); 
receiving user input via the user interface, the user input including an identifier for an extension of a computer service (Abstract, Parag. [0023], Parag. [0027-0028], Parag. , the customized extension being used to indicate one or more additional processes, wherein each process includes at least one hook associated with a service (Parag. [0003-0004] and Parag. [0007]; (The art teaches that generating, by a processor, a plurality of business process patterns representing business logic (i.e., hook) associated with one or more of a plurality of business objects, obtaining a plurality of code portions that correspond to one or more of the plurality of business process patterns; defining at least one extension point for each business process pattern in which each extension point represents an interface, within the business logic, in which to insert one or more of the plurality of code portions into processor-compiled architecture in a software application. The system may include a scripting engine configured to cause at least one processor to generate a plurality of scripts for executing business logic associated with at least one software service));  
storing the customized extension identifier in a configuration file stored in memory coupled to the computer system (Abstract and Parag. [0003]; (The art teaches that the plurality ; 6Application No. 16/380,914 Reply to Office Action Dated July 6, 2021  
receiving, from the client computing device over a network, a request to perform the service; retrieving the configuration file stored in memory coupled to the computer system (Parag. [0003] and Parag. [0032]; (The art teaches that the SaaS ERP system includes a business logic analyzer, a scripting engine, an extension point generator, a garbage collector, and a virtual stack. The business logic analyzer may be configured to obtain and parse executable code to define one or more generic processes that pertain to software services. For example, obtaining and parsing one or more of the scripts includes retrieving at least one code portion from a script repository. The scripts may be obtained based at least on a localization (i.e., different language, regional preferences, and technical requirements of a target market) corresponding to a service request associated with the service)); 
identifying a plurality of nodes within the configuration file, each respective node in the plurality of nodes comprising a respective set of parameters associated with the service (Parag. [0036-0037], Parag. [0052], Parag. [0065-0067], and Fig. 4; (The art teaches the scripting engine may determine portions of a service that include business logic to be carried out by processor-compiled architecture. In addition, the scripting engine may determine other portions of the service that include business logic to be carried out by scripted architecture. Once the service is analyzed for execution and organized for order of execution, the scripting engine may execute the service using a scripting language interface. The execution may include organizing the portions of the service and the other portions of the service. The execution may also include generating a function call to each portion of the service that includes business logic to be carried out by the processor-compiled architecture and generating a service call to the service by retrieving and executing at least one code portion from a script repository. The scripting engine may perform a search in a script repository to select a relevant scripts that correspond to at least one generic process called out in the business logic for the service. The scripting engine can then select two or more scripts to be executed based on the at least one generic process. The scripts may include one or more code portions that correspond to one or more business process patterns (i.e., that underlie the business logic) that may be associated an underlying business process (e.g., a sales order request). The art also teaches that the SaaS ERP system can search the script repository to find all proper code portions (e.g., scripts) to execute. For example, in OnCreate( ) , wherein the plurality of nodes includes an object node identifying an object component used in performing the service, and the object component includes an update mapping node that includes parameters associated with a response to the request (Parag. [0063], Parag. [0066], Parag. [0078-0079], and Fig. 6; (The art teaches that if a journal entry were to be requested for generation a component identifier JDT-OnUpdate-XX( ) will be the called when Journal Entry function OnUpdate( ) is called in all locales.  In this example, an "ObjectType" may be defined with an abbreviation of the business object name such as "RDR" for a sales order or "JDT" for a Journal Entry. In another example, the art teaches in association to Fig. 6 tat the OnCreateXX code portion 602 can use the ATS answer to perform UpdateStockValue( ) code portion at route 618.  This can trigger the StockInterface code portion 604 to call an UpdateStock( ) code portion at route 620, which may call StockService function 608.  StockService function 608 includes C/C++ processor compiled code that can be carried out based on the scripts called at 610-618. The stock can be updated and the StockService function 608 can provide information at route 622 to the StockInterface code portion 604, which can relay the information to the OnCreateXX code portion 602 via route 624. i.e., it is known in computer science that a function consists of a list of parameters to the function enclosed in parentheses “()”));  
identifying, based on the parameters associated with the service, an extension of a computer service which is associated with the service (Abstract and Parag. [0003]; (The art teaches that the plurality of code portions (i.e., including functions) being coded in a scripting language and stored in a script repository, defining at least one extension point for each business process pattern. i.e., it is known in computer science that a function consists of a list of parameters to the function enclosed in parentheses “()”)); 
performing the service using the extension (Parag. [0003-0004] and Parag. [0007]; (The art teaches that generating, by a processor, a plurality of business process patterns representing business logic associated with one or more of a plurality of business objects, obtaining a plurality of code portions that correspond to one or more of the plurality of business process patterns; defining at least one extension point for each business process pattern in which each extension point represents an interface, within the business logic, in which to insert one or more of the plurality of code portions into processor-compiled architecture in a software application. The system may include a scripting engine configured to cause at least one processor to generate a plurality of scripts for executing business logic associated with at least one software service));  
generating the response to the request to perform the service, wherein the response is formatted based on the parameters in the update mapping node (Parag. [0063], Parag. [0066], Parag. [0078-0079], and Fig. 6; (The art teaches that if a journal entry were to be requested for generation a component identifier JDT-OnUpdate-XX( ) will be the called when Journal Entry function OnUpdate( ) is called in all locales.  In this example, an "ObjectType" may be defined with an abbreviation of the business object name such as "RDR" for a sales order or "JDT" for a Journal Entry. In another example, the art teaches in association to Fig. 6 tat the OnCreateXX code portion 602 can use the ATS answer to perform UpdateStockValue( ) code portion at route 618.  This can trigger the StockInterface code portion 604 to call an UpdateStock( ) code portion at route 620, which may call StockService function 608.  StockService function 608 includes C/C++ processor compiled code that can be carried out based on the scripts called at 610-618. The stock can be updated and the StockService function 608 can provide information at route 622 to the StockInterface code portion 604, which can relay the information to the OnCreateXX code portion 602 via route 624. i.e., it is known in computer science that a function consists of a list of parameters to the function enclosed in parentheses “()”)); and  
		transmitting the response to the request to perform the service to the client computing device over the network (Parag. [0003] and Parag. [0059]; (The art teaches that a request to execute a service associated with the software application. The art teaches that a typical business flow may include completing user input, validating user input, persisting business object state in a repository, and updating related business objects. For example, a .
		Liu doesn’t explicitly disclose that extension point is a customized extension.
		However, Karnik disclose that extension point is a customized extension (Parag. [0021]; (The art teaches that the extension point is a mechanism to allow the functionality of the service to be customized based on the preferences of the service requester)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Liu to incorporate the teaching of Karnik. This would be convenient to allow extensibility at run-time in a dynamic fashion, without affecting other requesters of the web-service (Parag. [0013]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Pub. No. US 2017/0168783); in view of  Karnik et al. (Pub. No. US 2006/0041665), hereinafter Karnik; and in view of Murty (Pub. No. US 2009/0259683). 

Claim 5. 	Liu in view of Karnik discloses the system of claim 4, 
		Liu further discloses that The scripting languages described herein can include, but are not limited to ABAP for SAP, Apex for Salesforce, SuiteScript for NetSuite, and/or open source scripting languages such as JavaScript, Python, Lua, Lisp, Angel Script, and Squirrel, etc. Other languages are, of course, possible Parag. [0030]. 
Liu doesn’t explicitly disclose wherein the information for performing the query includes object query language (OQL) for performing the query.  
		However, Murty discloses wherein the information for performing the query includes object query language (OQL) for performing the query (Parag. [0009], Parag. [0045] and Parag. [0125-0128]; (The art teaches a system and method to permit an enterprise to define one or more additional "extension" attributes of an its entities in addition to the core attributes .
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Liu to incorporate the teaching of Murty. This would be convenient to navigate object collections, and there is no need to declare types; thus, the user can work across multiple languages).  
   
Claim 6. 	Liu in view of Karnik and Murty discloses the system of claim 5,
Liu further discloses wherein the memory further stores instructions for causing the system to: present a user interface on a display screen of the client computing device; receiving user input via the user interface (Parag. [0027-0028], Parag. [0043], and Fig. 1A; (The art teaches that a client device can provide access to the scripting language runtime (via scripting business logic application 106), which may be provided by enterprise software application and/or SaaS Enterprise Resource Planning system, each executing at one or more server devices. The software developer can interact with graphical elements and development elements in application 106 and system 102 and application 108 can provide resources for developing business logic in a scripting language. The scripting language can allow a software developer to generate scripts to access and control one or more software applications and services)).
Liu doesn’t explicitly disclose that the user input including OQL for performing the query; and storing the OQL for performing the query within the query node in the configuration file.  
 the user input including OQL for performing the query; and storing the OQL for performing the query within the query node in the configuration file (Parag. [0009], Parag. [0045] and Parag. [0125-0128]; (The art teaches a system and method to permit an enterprise to define one or more additional "extension" attributes of an its entities in addition to the core attributes already defined in the enterprise's database and to use object-relational mapping (ORM) techniques to determine the value of such extension attributes. The art teaches that to build an enterprise ORM system that can support an enterprise such as Software-as-a-Service, all parts of the system, e.g., the Java object definition, the Hibernate XML coding, and the relational data table structure have to be consistent. In addition, the developer has to embed the concepts of visibility, rule based assignment and extension attributes. The art teaches using an extension of the path in accordance with aspects herein can enable an enterprise to: implement a unified query mechanism, i.e., OQL statements can be used without the need to write SQL queries; implement a unified interface for accessing and modifying attributes of an entity, and implement a unified interface for writing business logic in a scripting environment, where paths are first-class object properties)).
	It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Liu to incorporate the teaching of Murty. This would be convenient to navigate object collections, and there is no need to declare types; thus, the user can work across multiple languages).

Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Srivastava (US 2017/0011135) – Related art in the area of database and data structure creation and modification via a graphical user interface that is implemented using a combination of XML and SQL, (Parag. [0004], ERP systems provide a large number of valuable business functions. However, each business is different, and employs different business functions.  Therefore, each business must customize an ERP system to meet its own needs.  To describe this process of matching built-in ERP functionality to existing business needs, Oracle uses the acronym "CEMLI", which stands for Configuration, Extension, Modification, Localization, and Integration.  In this context, "Configuration" means specifying various parameters in off-the-shelf functions of the ERP system to immediately implement a .

		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442